Case 2:15-cv-05477-MCA-LDW Document 350 Filed 09/09/19 Page 1 of 2 PageID: 12390




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



    EZAKI GLICO KABUSHIKI KAISHA,
    d/b/a EZAKI GLICO CO., LTD., and
    EZAKI GLICO USA CORPORATION,
                                                                  Civil Action No. 15-5477
            Plaintiffs,
                                                                          ORDER
                     v.

    LOTTE INTERNATIONAL AMERICA
    CORP. and LOTTE CONFECTIONERY
    CO. LTD.,

             Defendants.

         THIS MATTER comes before the Court by way of Plaintiffs Ezaki Glico Kabushiki

  Kaisha, d/b/a Ezaki Glico Co. Ltd. and Ezaki Glico USA Corporation (collectively, “Plaintiffs”)

  motion for entry of final judgment, ECF No. 335,

         and it appearing that Defendants Lotte International America Corp. and Lotte

  Confectionary Co. Ltd.’s (collectively, “Defendants”) oppose Plaintiffs’ motion on the grounds

  that this Court “should first decide Lotte’s entitlement to fees and costs,” ECF No. 341 at 2;

         and it appearing that by Order dated September 9, 2019, this Court denied Defendants’

  motion for attorney’s fees and costs, and that regardless, entry of final judgment is appropriate,

  see Fed. R. Civ. P. 58(e);

         IT IS on this 9th day of September, 2019;

         ORDERED that final judgment is entered:

                 •    in favor of Defendants on Claims I-V of Plaintiffs’ Second Amended

                      Complaint, ECF No. 102;



                                                   1
Case 2:15-cv-05477-MCA-LDW Document 350 Filed 09/09/19 Page 2 of 2 PageID: 12391




             •   in favor of Defendants on Counterclaims I and III of Defendants’ Answer and

                 Counterclaims to the Second Amended Complaint, ECF No. 117;

             •   dismissing Counterclaims II, IV, and V of Defendants’ Answer and

                 Counterclaims to the Second Amended Complaint as moot because they no

                 longer present an Article III case or controversy, ECF No. 117; and

             •   denying Defendants’ request for attorney’s fees and costs under the Lanham

                 Act and New Jersey law.



                                                  /s Madeline Cox Arleo___________
                                                  HON. MADELINE COX ARLEO
                                                  UNITED STATES DISTRICT JUDGE




                                              2
